UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7589



JOHN ROBERT DEMOS, JR.,

                                              Plaintiff - Appellant,

          versus


GEORGE   BUSH,  President;   STATE  OF   WEST
VIRGINIA; GOVERNOR OF WEST VIRGINIA; ATTORNEY
GENERAL OF THE STATE OF WEST VIRGINIA; WARDEN
OF THE WEST VIRGINIA STATE PRISON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-01-48-3)


Submitted:   March 20, 2002                 Decided:   March 28, 2002


Before WILKINS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Robert Demos, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Robert Demos, Jr., appeals the district court’s order

denying his “Motion in Bar or in the Alternative a Special Motion.”

We have reviewed the record and the district court’s orders and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Demos v. Bush, No. CA-01-48-3 (N.D.W.

Va. Aug. 17, 2001).   We note that, to the extent that Demos seeks

to challenge a Washington conviction, the federal district court in

the Southern District of West Virginia lacks jurisdiction to

consider a 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition

challenging that conviction.   See 28 U.S.C. § 2241(d) (1994).   We

deny the motion for leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2